t c summary opinion united_states tax_court amanda n vu petitioner v commissioner of internal revenue respondent docket no 21661-14s filed date amanda n vu pro_se miles b fuller and stephen i josephy for respondent summary opinion ashford judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition herein was not timely filed within the periods prescribed by sec_6015 as explained below we will grant respondent’s motion to dismiss background the petition underlying this proceeding was filed on date with the envelope in which the petition was mailed bearing a u s postal service postmark of date petitioner signed and dated the petition date petitioner resided in new mexico at the time the petition was filed with the court in her petition petitioner alleged disagreement with a notice_of_determination that she claimed was issued by respondent’s office in albuquerque new mexico on date attached to the petition was respondent’s innocent spouse relief lead sheet dated date with respect to the joint federal_income_tax return joint_return for petitioner and her then husband vincent t nguyen mr nguyen and designated workpaper the document reads in part conclusion reflects the final_determination on the issue conclusion for b note a summary of your conclusion should go here ensure that reference is made as to what factors are met if allowing or granting partial relief and what factors are not met it was concluded that the taxpayer does not meet innocent spouse relief under sec_6015 conclusion for c note a summary of your conclusion should go here ensure that reference is made as to what factors are met if allowing or denying partial relief and what factors are not met if disallowing or granting partial relief it was concluded that the taxpayer does not meet innocent spouse relief under sec_6015 conclusion for f note a summary of your conclusion should go here it was concluded that the taxpayer does not meet innocent spouse relief under sec_6015 according to the document petitioner and mr nguyen married in and divorced in conclusion for c it was concluded that the taxpayer does not meet innocent spouse relief under sec_66 in her petition petitioner stated that she disagreed with respondent’s determination to deny her relief from joint_and_several_liability on a joint_return and requested that the court grant her relief under sec_6015 c or f because she had no knowledge of the understatement_of_tax on the date the joint_return was filed mr nguyen handled all business and household finances and did not want her involved it would be inequitable to hold her liable for the deficiency and she would suffer economic hardship if equitable relief is not granted thereafter on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that as of the date the petition herein was filed no notice_of_determination notice_of_deficiency or any other document required to form the basis for a petition in this court had been sent to petitioner with respect to the taxable_year shown in the petition in support of his motion respondent attached a copy of his certified mailing list ie the substitute u s postal service form_3877 reflecting that on date he mailed to petitioner at an mr nguyen did not intervene pursuant to sec_6015 and rule despite being given notice of the filing of the petition address in albuquerque new mexico letter designated final_determination which denied her relief from joint_and_several_liability under sec_6015 c and f for the taxable_year the certified mailing list also reflects that on the same day a joint notice_of_deficiency was mailed to petitioner and mr nguyen for the taxable_year to the same albuquerque new mexico address and to an address in rio rancho new mexico petitioner did not respond to respondent’s motion to dismiss despite an order of this court directing her to do so pursuant to notice this matter was called for hearing when the case was called from the calendar for the trial session in his answer filed date respondent denied that a notice_of_determination was issued by his albuquerque new mexico office on date and alleged that a notice_of_determination ie the above-referenced letter was issued by his phoenix arizona office on date attaching a copy of this document to his answer at the hearing on respondent’s motion petitioner admitted having received letter and having filed nothing further with the court in response to this letter on date in response to the joint notice_of_deficiency only mr nguyen filed a petition with this court disputing respondent’s determination for the taxable_year of a deficiency in petitioner and mr nguyen’s federal_income_tax of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure on date the court entered a stipulated decision ordering that pursuant to the agreement of the parties there is a deficiency in income_tax due from mr nguyen of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the taxable_year of the court at albuquerque new mexico on date petitioner and counsel for respondent appeared and were heard with regard to respondent’s motion to dismiss admitted into evidence at the hearing was a copy of petitioner’s form_8857 request for innocent spouse relief signed and dated by petitioner date and stamped received by respondent on date petitioner testified that a friend had assisted her with completing the form and that to her knowledge the friend who did not testify at the hearing mailed it out within like a week or so petitioner acknowledged that she should have mailed the form herself to have a record of when it was actually mailed but she did not do so regarding the innocent spouse relief lead sheet dated date the evidentiary record is silent as to this document except that respondent’s counsel at the hearing referred to it as the examiner’s report with respect to the issue of petitioner’s entitlement to relief from joint_and_several_liability neither petitioner nor respondent addressed how or when this document was provided to petitioner and when she actually received it petitioner also made no mention of the date notice_of_determination she claimed to be disputing instead she testified that she filed her petition with the court after having waited six months from the date she signed her request for relief date and not see ing any mail from the irs about their determination discussion this court is a court of limited jurisdiction sec_7442 85_tc_527 we may exercise our jurisdiction only to the extent expressly provided by statute 77_tc_1255 66_tc_61 nevertheless we have jurisdiction to determine in any case whether we have jurisdiction over that case 83_tc_309 69_tc_999 jurisdiction must be shown affirmatively and petitioner as the party invoking our jurisdiction has the burden of proving that we have jurisdiction over her case see eg 140_tc_210 holding that jurisdiction is determined at the time a petition is filed 140_tc_193 114_tc_268 aff’d 22_fedappx_837 9th cir 65_tc_346 la naval stores inc v commissioner 18_bta_533 15_bta_645 sec_6015 vests the court with jurisdiction to review actions for determination of relief from joint_and_several_liability under sec_6015 see rule b as with our jurisdiction over deficiency actions see sec_6213 congress has set specific time limits within which petitions for such review must be filed for this court to exercise jurisdiction over them sec_6015 132_tc_21 specifically sec_6015 provides as follows in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply or in the case of an individual who requests equitable relief under subsection f -- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed-- i at any time after the earlier of-- i the date the secretary mails by certified or registered mail to the taxpayer’s last_known_address notice of the secretary’s final_determination of relief available to the individual or ii the date which is months after the date such election is filed or request is made with the secretary and ii not later than the close of the 90th day after the date described in clause i i in other words there are two possible times within which a taxpayer can petition the tax_court and consequently the tax_court shall have jurisdiction to determine what sec_6015 relief if any is available to the taxpayer within days of the commissioner’s mailing of a notice of his final_determination of relief to the taxpayer or if the commissioner has not yet mailed such a notice at any point after six months has transpired since the taxpayer’s request for relief was filed or made with the commissioner assessing whether petitioner has met the requirements of sec_6015 thus requires us to determine two dates the date on which respondent mailed the notice of his final_determination to petitioner and the date on which petitioner’s request for relief from joint_and_several_liability on the form_8857 was filed or made with respondent mailing date of respondent’s notice of final_determination respondent presents clear evidence regarding the first date providing a copy of his certified mailing list showing that on date respondent mailed a final_determination letter to petitioner in her petition however petitioner alludes to two other possible dates stating therein that she disagrees with a notice_of_determination she claims that respondent issued on date and attaching to her petition respondent’s innocent spouse relief lead sheet dated date for her and mr nguyen’ sec_2011 taxable_year of these dates only a conclusion that date is the correct date could potentially confer jurisdiction on this court over the petition herein that is because although the petition was filed on date it bore a u s postal service postmark mailing date of date and under rule and sec_7502 it would have been treated as timely filed on its mailing date date the 88th day after date for the date date to be the correct date this would have required the petition to be filed or deemed filed on or before date and the date date makes the petition nearly a month premature as for the date date petitioner however did not present any evidence whatsoever showing that any relevant action occurred on date and has specifically failed to establish that respondent provided her the requisite final_determination notice on that date in particular petitioner failed to establish that respondent mailed by certified or registered mail to her last_known_address such a notice as is required by sec_6015 but we have stopped short of saying that improper mailing alone would invalidate an otherwise proper valid notice_of_determination and thus deprive this court of jurisdiction 130_tc_248 n because petitioner has not established that respondent mailed her any document on date that could feasibly constitute the requisite final_determination notice we need not address whether respondent’s innocent spouse relief lead sheet constitutes notice of respondent’s final_determination of relief under 130_tc_248 neither the statute nor the regulations prescribe the exact form or content of a notice of final_determination of relief under sec_6015 however a key factor is whether a claimed notice purport s to be a final notice_of_determination under sec_6015 consequently we hold that respondent’s final_determination letter dated date is the only such notice established in the record and the relevant date for purposes of sec_6015 is date filing or making date of petitioner’s sec_6015 request petitioner asserts that the second date should be date or some date shortly thereafter reflecting the date as of which she signed her sec_6015 request ie the form and her belief that the request was mailed not long after she signed it respondent on the other hand argues that by the terms of if we were to consider whether this document constitutes such notice though we would consider potentially persuasive that the document states that it r eflects the final_determination on the issue emphasis added and is written in the past tense implying that respondent’s consideration of petitioner’s form_8857 had been completed at that time sec_6015 and in the absence of other evidence date the date on which respondent received petitioner’s request is the operative second date the determination of which date controls here requires interpreting the use in sec_6015 of the words filed and made in general a document is filed when it is delivered to the proper official and by him received and filed 241_us_73 see 16_tc_262 sec_7502 enacted in provides an exception to that general_rule for documents subject_to a filing period or deadline that are mailed to the commissioner under sec_7502 such documents will be deemed filed on the postmark date see 65_tc_528 aff’d 546_f2d_725 7th cir see also 383_f3d_1187 10th cir discussing evidence necessary to invoke sec_7502 however this exception applies only to documents subject_to a filing period that the commissioner receives after the expiration of the filing period not documents that the commissioner otherwise receives on time 73_tc_249 see also 669_f2d_1342 9th cir a taxpayer’s sec_6015 request is subject_to a particular filing period based on the type of relief sought--full or partial relief under subsection b proportionate relief under subsection c or equitable relief under subsection f if relief is not available under subsection b or c a taxpayer seeking full or partial relief under subsection b must do so not later than the date which i sec_2 years after the date the secretary has begun collection activities against the taxpayer with respect to the joint liability sec_6015 a taxpayer seeking proportionate relief under subsection c may do so at any time after a deficiency for such year is asserted but not later than years after the date on which the secretary has begun collection activities with respect to the taxpayer sec_6015 a taxpayer seeking equitable relief under subsection f must do so before the expiration of the applicable_period of limitations either on collection if he or she is claiming relief from a liability generally years sec_6502 or on a refund claim generally years after he or she has filed the the internal_revenue_service has defined collection activities as the issuance of a sec_6330 notice an offset of an overpayment of the requesting spouse against a liability under sec_6402 the filing of a suit by the united_states against the requesting spouse for the collection of the joint tax_liability or the filing of a claim by the united_states in a court_proceeding in which the requesting spouse is a party or which involves property of the requesting spouse see sec_1_6015-5 income_tax regs applicable return or years after he or she has paid the applicable tax sec_6511 revproc_2013_34 sec_4 2013_43_irb_397 and against this backdrop together with the prescribed manner for requesting sec_6015 relief it is apparent that the words filed and made in sec_6015 are used interchangeably see sec_1_6015-5 income_tax regs we thus consider these words to have equivalent effect and hold that sec_7502 applies to the word made in sec_6015 in the same way as it applies to the word filed because petitioner’s form_8857 relates to her taxable_year and was filed before respondent initiated any collection action with respect to that year indeed before respondent even issued the joint notice_of_deficiency to petitioner and mr nguyen with respect to that year we find that respondent timely received the form on date sec_7502 therefore does not apply and the relevant date for sec_6015 is not six months after the alleged sec_1_6015-5 income_tax regs sets forth the manner for requesting relief providing that a requesting spouse must file form_8857 ‘request for innocent spouse relief’ or other specified form submit a written_statement containing the same information required on form_8857 which is signed under penalties of perjury or submit information in the manner prescribed by the treasury and irs in forms relevant revenue rulings revenue procedures or other published guidance emphasis added mailing date of the form but six months after the date of receipt of the form or date consequently we can exercise jurisdiction over the petition herein only if it was filed at any time after the earlier of date or date see sec_6015 and not later than date see sec_6015 because the petition was filed with the court on date it does not meet this requirement and we thus lack jurisdiction over it while we acknowledge that this is an inequitable result as petitioner filed her petition believing in good_faith that it was timely and her opportunity to file another petition has now expired we are unfortunately constrained by the statute and our role is to apply the tax laws as written see 85_tc_168 dollar_figure upon the court’s questioning at the hearing respondent’s counsel noted the existence of the doctrine_of substantial compliance see 132_tc_336 the substantial compliance doctrine is a narrow equitable doctrine that courts may apply to avoid hardship where a party establishes that the party intended to comply with a provision did everything reasonably possible to comply with the provision but did not comply with the provision because of a failure to meet the provision’s specific requirements see also 143_tc_83 premising application of doctrine on intent to comply with applicable_provision however we have applied this doctrine almost exclusively in cases where taxpayers intended to make an election in accordance with applicable procedural regulatory requirements but failed to comply precisely with those requirements see estate of chamberlain v continued accordingly we will dismiss this case for lack of jurisdiction to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction continued commissioner tcmemo_1999_181 and cases cited therein aff’d 9_fedappx_713 9th cir and have held that the doctrine does not apply where a requirement goes to the essence of a statute and must be met 69_tc_837 because the timing requirements of sec_6015 are jurisdictional 132_tc_21 they are unequivocally essential to the statute and we cannot set them aside out of equity
